Exhibit 10.2
FOURTH AMENDMENT TO
RECEIVABLES LOAN AND SECURITY AGREEMENT
     THIS FOURTH AMENDMENT TO RECEIVABLES LOAN AND SECURITY AGREEMENT (this
“Amendment”) is dated as of June 4, 2008 (the “Closing Date”), by and between
CAPITALSOURCE FINANCE LLC, a Delaware limited liability company, as secured
party (herein referred to as the “Lender”) and SILVERLEAF RESORTS, INC., a Texas
corporation, as debtor (herein referred to as the “Borrower”).
RECITALS
     A. Borrower and Lender have entered into that certain Receivables Loan and
Security Agreement, dated as of April 29, 2005 (as amended and modified from
time to time, the “Loan Agreement”).
     B. The Borrower and Lender desire to amend the Loan Agreement on the terms
and conditions as hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
AGREEMENT
ARTICLE I
Definitions
     1.01 Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.
ARTICLE II
Amendments to Loan Agreement
     Effective as of the date hereof, the Loan Agreement is hereby amended as
follows:
     2.01 Amendment to Section 1.51. The definition of “Inventory Loan” set
forth in Section 1.51 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
          “1.51 Inventory Loan. That certain senior mortgage loan provided by
Lender to Borrower pursuant to the Inventory Loan Agreement in the maximum
principal amount of $50,000,000.”
Fourth Amendment to Receivables Loan and Security Agreement

 



--------------------------------------------------------------------------------



 



          2.02 Amendment to Section 1.52. The definition of “Inventory Loan
Agreement” set forth in Section 1.52 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
          “1.52 Inventory Loan Agreement. That certain Amended and Restated
Inventory Loan and Security Agreement, dated as of April 28, 2006, by and
between Borrower and Lender, as amended from time to time.”
          2.04 Amendment to Section 1.63. The definition of “Maturity Date” set
forth in Section 1.63 of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:
          “1.63 Maturity Date. June 30, 2010, subject to Borrower’s right to
extend the Maturity Date set forth in Section 2.12 hereof.”
          2.05 Amendment to Section 1. The definition of “Prime Rate” set forth
in Section 1 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
          “Prime Rate. The ‘Prime’ rate of interest published each Business Day
in The Wall Street Journal as the ‘Prime Rate.’ The Prime Rate shall adjust
daily and automatically without notice to Borrower. If more than one ‘Prime
Rate’ is published in The Wall Street Journal for a day, the highest of such
‘Prime Rates’ shall be used. If The Wall Street Journal is no longer published
or ceases to publish the ‘Prime Rate’, Lender may substitute another publication
publishing the ‘Prime Rate’, reasonably acceptable to Lender. If ‘Prime Rates’
are no longer generally published or are limited, regulated or administered by a
governmental or quasi-governmental body, Lender may substitute another rate
approximating the ‘Prime Rate’. Notwithstanding the foregoing, in no event shall
the Prime Rate be less than five and one-half percent (5.50%).”
          2.06 Amendment to Section 1.100. The definition of “Unused Line Fee”
set forth in Section 1.100 of the Loan Agreement is hereby amended to delete the
last sentence therein in its entirety.
          2.07 Amendment to Section 2.11. Section 2.11 of the Loan Agreement is
hereby deleted and replaced with “Intentionally Omitted”.
          2.08 Amendment to Section 2. Section 2 of the Loan Agreement is hereby
amended to add the following Section 2.12 thereto in its entirety as follows:
               “2.12 Extension Option. Borrower may request that Lender extend
the Maturity Date of the Loan for one (1) additional term of twelve calendar
months in accordance with the requirements below. Such extension request shall
be granted to Borrower upon the satisfaction of the following conditions:
Fourth Amendment to Receivables Loan and Security Agreement

2



--------------------------------------------------------------------------------



 



               (a) Borrower shall have delivered to Lender a written request to
extend the Maturity Date at least sixty (60), but not more than ninety
(90) calendar days prior to the original Maturity Date;
               (b) Borrower shall have delivered to Lender concurrently with
making the written extension request in clause (a) above an extension fee equal
to the product of 0.25% and the Maximum Loan Amount;
               (c) no Default or Event of Default shall have occurred at the
time of making the extension request or the commencement of the extension term;
               (d) Borrower shall have executed any reasonable agreements,
documents or amendments to Loan Documents reasonably requested by Lender;
               (e) during the extended term, all terms and conditions of the
Loan Documents (other than the original termination of the Maturity Date or this
extension option) shall continue to apply; and
               (f) Borrower shall pay all out-of-pocket costs and expenses
incurred by Lender in connection with such extension and Lender’s reasonable
attorneys’ fees.”
ARTICLE III
Conditions Precedent
          3.01 Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Lender, unless specifically waived in writing by Lender:
               (a) Lender shall have received this Amendment, duly executed by
Borrower and Lender.
               (b) Lender shall have received that certain Second Amendment to
Amended and Restated Inventory Loan and Security Agreement between Borrower and
Lender, duly executed by Borrower and Lender.
               (c) Lender shall have received a commitment and extension fee
equal to $200,000.
               (d) Lender shall have received a copy of the resolutions in form
and substance reasonably satisfactory to Lender, of the board of directors of
Borrower authorizing the execution, delivery and performance of this Amendment,
certified by the secretary of the Borrower as of the Closing Date, and such
certificate shall state that the resolutions thereby certified have not been
amended, modified, revoked or rescinded as of the date of such certificate.
Fourth Amendment to Receivables Loan and Security Agreement

3



--------------------------------------------------------------------------------



 



               (e) The representations and warranties contained herein and in
the Loan Agreement, as amended hereby, and the Loan Documents, shall be true and
correct as of the date hereof, as if made on the date hereof.
               (f) No Default or Event of Default shall have occurred and be
continuing, unless such Default or Event of Default has been otherwise
specifically waived in writing by Lender.
               (g) All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the execution of this
Amendment shall be satisfactory in form and substance to Lender and its counsel.
ARTICLE IV
No Waiver
     4.01 No Waiver. Borrower is hereby notified that irrespective of (i) any
waivers or consents previously granted by Lender regarding the Loan Agreement
and the Loan Documents, (ii) any previous failures or delays of Lender in
exercising any right, power or privilege under the Loan Agreement or the Loan
Documents, or (iii) any previous failures or delays of Lender in the monitoring
or in the requiring of compliance by Borrower with the duties, obligations, and
agreements of Borrower in the Loan Agreement and the Loan Documents, Borrower
will be expected to comply strictly with its duties, obligations and agreements
under the Loan Agreement and the Loan Documents.
     Except as expressly provided in this Amendment, nothing contained in this
Amendment or any other communication between Lender and the Borrower shall be a
waiver of any past, present or future violation, Default or Event of Default of
Borrower under the Loan Agreement or any Loan Document. Similarly, Lender hereby
expressly reserves any rights, privileges and remedies under the Loan Agreement
and each Loan Document that Lender may have with respect to each violation,
Default or Event of Default, and any failure by Lender to exercise any right,
privilege or remedy as a result of the violations set forth above shall not
directly or indirectly in any way whatsoever either (i) impair, prejudice or
otherwise adversely affect the rights of Lender, except as set forth herein, at
any time to exercise any right, privilege or remedy in connection with the Loan
Agreement or any Loan Document, (ii) amend or alter any provision of the Loan
Agreement or any Loan Document or any other contract or instrument, or
(iii) constitute any course of dealing or other basis for altering any
obligation of Borrower or any rights, privilege or remedy of Lender under the
Loan Agreement or any Loan Document or any other contract or instrument. Nothing
in this Amendment shall be construed to be a consent by Lender to any prior,
existing or future violations of the Loan Agreement or any Loan Document.
Fourth Amendment to Receivables Loan and Security Agreement

4



--------------------------------------------------------------------------------



 



ARTICLE V
Ratifications, Representations and Warranties
     5.01 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the Loan Document, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the Loan Document are ratified and confirmed and shall continue in full force
and effect. The Borrower and Lender agree that the Loan Agreement and the Loan
Document, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.
     5.02 Representations and Warranties. The Borrower hereby represents and
warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all Loan Document executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
the Borrower and will not violate the organizational documents or governing
documents of Borrower; (b) the representations and warranties contained in the
Loan Agreement, as amended hereby, and any Loan Document are true and correct on
and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date; (c) no Default or Event of Default
under the Loan Agreement, as amended hereby, has occurred and is continuing,
unless such Default or Event of Default has been specifically waived in writing
by Lender; and (d) the Borrower is in full compliance with all covenants and
agreements contained in the Loan Agreement and the Loan Document, as amended
hereby; (e) Borrower has not amended its organizational documents or its
governing documents since the date of the Loan Agreement.
ARTICLE VI
Miscellaneous Provisions
     6.01 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any Loan Document, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Loan Document, and
no investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.
     6.02 Reference to Loan Agreement. Each of the Loan Agreement and the Loan
Document, and any and all documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Loan
Agreement, as amended hereby, are hereby amended so that any reference in the
Loan Agreement and such Loan Document to the Loan Agreement shall mean a
reference to the Loan Agreement, as amended hereby.
     6.03 Expenses of Lender. As provided in the Loan Agreement, the Borrower
agrees to pay on demand all costs and expenses incurred by Lender in connection
with the preparation, negotiation, and execution of this Amendment and the Loan
Documents executed pursuant hereto, including, without limitation, the costs and
fees of Lender’s legal counsel, and all costs
Fourth Amendment to Receivables Loan and Security Agreement

5



--------------------------------------------------------------------------------



 



and expenses incurred by Lender in connection with the enforcement or
preservation of any rights under the Loan Agreement, as amended hereby, or any
Loan Document, including, without, limitation, the costs and reasonable fees of
Lender’s legal counsel in connection with any such enforcement or preservation
efforts.
     6.04 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     6.05 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and the Borrower and their respective successors and
assigns, except that the Borrower may not assign or transfer any of their rights
or obligations hereunder without the prior written consent of Lender.
     6.06 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.
     6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender
to or for any breach of or deviation from any covenant or condition by the
Borrower shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.
     6.08 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     6.09 Applicable Law. THIS AMENDMENT AND ALL LOAN DOCUMENT EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND.
     6.10 Final Agreement. THE LOAN AGREEMENT AND THE LOAN DOCUMENT, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWER AND LENDER.
     6.11 Release. BORROWER, TOGETHER WITH ITS PARENTS, DIVISIONS, SUBSIDIARIES,
AFFILIATES, MEMBERS, MANAGERS, PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND
ASSIGNS, AND EACH OF ITS CURRENT AND FORMER DIRECTORS, OFFICERS, SHAREHOLDERS,
MEMBERS, MANAGERS,
Fourth Amendment to Receivables Loan and Security Agreement

6



--------------------------------------------------------------------------------



 



PARTNERS, AGENTS, AND EMPLOYEES, AND EACH OF ITS PREDECESSORS, SUCCESSORS,
HEIRS, AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, “RELEASORS”) HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER WAIVES AND DISCHARGES  LENDER AND
ITS PARENTS, DIVISIONS, SUBSIDIARIES, AFFILIATES, MEMBERS, MANAGERS,
PARTICIPANTS, PREDECESSORS, SUCCESSORS, AND ASSIGNS, AND EACH OF ITS CURRENT AND
FORMER DIRECTORS, OFFICERS, SHAREHOLDERS, MEMBERS, MANAGERS, PARTNERS,
ATTORNEYS, AGENTS, AND EMPLOYEES, AND EACH OF THEIR RESPECTIVE PREDECESSORS,
SUCCESSORS, HEIRS, AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED
PARTIES”) FROM ALL POSSIBLE CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT OR CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN
WHOLE OR IN PART ON OR BEFORE THE DATE HEROF THAT ANY OF THE RELEASORS MAY NOW
OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES (OR ANY OF THEM), IF ANY,
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING WITHOUT LIMITATION ARISING 
DIRECTLY OR INDIRECTLY FROM THE LOAN AGREEMENT, ANY OF THE LOAN DOCUMENTS, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS, AND/OR
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT AND LOAN DOCUMENTS EXECUTED IN
CONNECTION WITH THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING
FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF
THE HIGHEST LAWFUL RATE APPLICABLE.  EACH OF THE RELEASORS  WAIVES THE BENEFITS
OF ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT
THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT MUST HAVE MATERIALLY
AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH OF THE RELEASORS UNDERSTANDS THAT
THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME OF MAKING THE RELEASE
PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW BELIEVES, AND
THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE DISCOVERED. 
EACH OF THE RELEASORS ACCEPTS THIS POSSIBILITY, AND EACH OF THEM ASSUMES THE
RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW INFORMATION BEING
DISCOVERED; AND EACH OF THEM FURTHER AGREES THAT THE RELEASE PROVIDED FOR HEREIN
SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR
RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW INFORMATION.
[The Remainder of this Page Intentionally Left Blank]
Fourth Amendment to Receivables Loan and Security Agreement

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been duly executed on the date first
written above.

                  LENDER:    
 
                CAPITALSOURCE FINANCE LLC,
a Delaware limited liability company    
 
           
 
  By:   /S/ HEATHER E. MURPHY    
 
           
 
  Name:   Heather E. Murphy    
 
  Title:   Senior Counsel    
 
                BORROWER:    
 
                SILVERLEAF RESORTS, INC.,
a Texas corporation    
 
           
 
  By:   /S/ ROBERT M. SINNOTT    
 
           
 
  Name:   Robert M. Sinnott    
 
  Title:   Chief Financial Officer    

 

Fourth Amendment to Receivables Loan and Security Agreement